DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 28 December 2020 has been entered.  Claims 1, 3-4, and 6-13 are pending; and claims 1, 3-4, 6-10, and 12-13 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 28 December 2020, with respect to the rejections of claims 1, 4-9 and 11-13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Riedel (US 2013/0096396).  Vilermo in view of Riedel render obvious the new limitations of the claims as explained in the rejection under 35 USC 103 below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite setting an exercise menu and displaying the exercise menu using a mathematical calculation based on measured lactic acid level from a biosensor and measured correction information from another sensor.  
The limitation of determining the exercise menu, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuitry configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “circuitry configured to” language, “calculating” in the context of this claims encompasses the user manually calculating the exercise menu (intensity or distance) by adding or deducting the first parameter and second parameter.  Similarly, the limitations determining the first parameter from the biological information and determining the second parameter from the correction information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The claim limitations also fall within the “Mathematical Concepts” grouping of abstract ideas  due to the presence of “adding” or “deducting.” Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The steps of mere data gathering from the biosensor and sensor to determine the first parameter, second parameter and calculated value do not add a meaningful see MPEP §2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al. (US 2016/0174891) in view of Riedel (US 2013/0096396).

[Claims 1, 12-13] Vilermo discloses an exercise assistance device, method and non-transitory tangible storage medium in which a program is stored (computer program product) [abstract; par. 0105] comprising circuitry configured to:
acquire biological information from a biosensor (wearable sensor, #110) that measures lactic acid contained in a secretion form a living body (lactate level or lactic acid level measured in sweat), the biological information indicating a result of such measurement by the biosensor [pars. 0084-0085, 0092-0095]; 
store (via memory, #220) the biological information (previously measured data is maintained as history data within the apparatus or in a server) [pars. 0107, 0142]; 
acquire a first parameter based on the biological information, the first parameter indicating a quantity and/or an intensity of an exercise menu (the apparatus contains a processor, #210, that determines exercise intensity for a user based on his respective lactate thresholds and correspondingly adjusts intensity and/or route) [pars. 0096-0097, 0118-0123; claims 1-2];
acquire correction information (metadata) from a sensor (additional sensors, #260, 270) that measures one or more selected from a group comprising body temperature of the living body (temperature information), air temperature (temperature information), a secretion amount of the secretion, heart rate of the living body, and an acceleration of the living body (movement information), the correction information indicating a result of such measurement by the sensor for correction [par. 0114]; and 
present the exercise menu (a user interface, #240, provides feedback to the user including visual or text-to-speech feedback e.g. “run faster”) [pars. 0108, 0125-0127].
Vilermo discloses the additional sensors provide metadata associated with the biometric information including temperature, pressure, movement, location and humidity information but does not disclose using the metadata to acquire a second parameter to correct the biological information. 
lactic acid) measuring exercise apparatus comprising a correction information acquisition unit (processing unit, #24) that acquires correction information from a sensor (complementing sensors, #32) for correction that measures one or more selected from a group comprising body temperature of the living body (temperature sensor), air temperature, a secretion amount of the secretion (sweat sensor), heart rate of the living body (pulse sensor), and an acceleration of the living body, the correction information indicating a result of such measurement by the sensor for correction, wherein a storage unit (data storage unit, #64) stores the biological information and the correction information in association with each other [par. 0065], and wherein the exercise menu setting unit corrects the exercise menu set based on the biological information by using the correction information associated with the biological information (the complementing sensors help to increase the precision of the monitoring of body lactate level) [pars. 0058-0059].  A recommendation unit (#34) receives signals, from the processing unit relating to the lactate level and correction (physiological) data, and compares them to internally stored values such as predetermined lactate profiles based on physiological studies to produce recommendation for the user to adapt the training [par. 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the additional sensors generating metadata taught by Vilermo to serve as complementing sensors providing correction information as taught by Riedel in order to increase the precision of the monitoring of body lactate (lactic acid) level based on the user’s physiological measures and/or environmental conditions and adapt the training appropriately.
Vilermo in view of Riedel renders obvious setting and correcting the exercise menu based on the measured lactic acid level and correction information from additional sensors but does not specify using a value calculated by adding a value of a second parameter acquired based on the correction information associated with the biological information to a value of a first parameter acquired based on the biological information or a value calculated by deducting the value of the second parameter from the value of the 

[Claim 4] Vilermo discloses the secretion is perspiration (sweat) and the biosensor measured the lactic acid contained in the perspiration [par. 0095].

[Claim 6] Vilermo in view of Ridel discloses the biological information is at least one selected from a variation in lactic acid concentration, a period of time until the variation in the lactic acid concentration reaches a specified threshold, a period of time until a first-order differential value of the lactic acid concentration with respect to a time first reaches a specified threshold, and a period of time until a second-order differential value of the lactic acid concentration with respect to a time first reaches a specified threshold (lactate/lactic level concentration is measured over time) [Vilermo: par. 0142; Ridel: par. 0049, Fig. 1].

[Claim 7] Vilermo in view of Riedel discloses the circuitry is configured to acquire the first parameter using an exercise menu database (history data with the apparatus or server), in which the history data of earlier monitored user lactate level information and user speeds are maintained and used to create a model of user lactate level information as a function of speed which is used to determine the level or route of exercise) [Vilermo: pars. 0118-0123, 0141, 0158].

[Claim 8] Vilermo discloses the exercise assistance device is a portable information terminal device (the apparatus may be a wrist wearable apparatus with a communication interface, #250) [pars. 0085, 0105].

[Claim 9] Vilermo in view of Riedel discloses wherein the circuitry is configured to create a database comprising the biological information (previously measured data is maintained as history data within the apparatus or in a server) [ Vilermo: pars. 0107, 0142].  Lactate profiles based on physiological studies are used to produce recommendations for the user to adapt the training [Riedel: par. 0059].

[Claim 10] Vilermo discloses the circuitry is configured to accept  input information (user interface, #240, including touch-screen, speech recognition or headset) [par. 0108] but does not disclose the input information being one or more selected from a group comprising physical information of the living body, lifestyle information of the living body, and a management ID of the living body, and wherein the database creation unit creates the database in which the biological information and the input information are associated with each other.
Riedel discloses an analogous lactate (lactic acid) measuring exercise apparatus comprising a processing unit (#24) and internally storing predetermined lactate profiles based in part on data entered by the user such as gender, age, weight, desired exercise type, desired exercise level etc. and produces recommendations for the user to adapt training and communicates these recommendations [par. 0059].
recommendations) based on the various physiological characteristics and needs to individual users.  The skilled artisan would find it obvious to store the information using a management ID for each user in order to easily access the information for future use.

[Claim 11] Vilermo discloses exercise assistance system comprising: the exercise assistance device according to claim 1 and the biosensor (wearable sensor, #110). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al. (US 2016/0174891) in view of Riedel (US 2013/0096396) as applied to claim 1 above, and further in view of Kobayashi (US 2017/0128780), cited by applicant.

[Claim 3] Vilermo in view of Riedel renders obvious correction information comprising detecting perspiration (sweat sensor) [Riedel:  par. 0058] but does not indicate measuring a perspiration amount.
Kobayashi discloses an analogous exercise support device comprising measuring biological information including an amount of perspiration or level of lactate to determine exercise or exercise load [par. 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the exercise assistance device rendered obvious by Vilermo in view of Riedel to include a sweat sensor that measures perspiration amount as taught by Kobayashi in order to improve exercise load detection by providing an additional means to detect and verify measured exercise load from the measured  lactate level.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 February 2021